Case 1:20-cv-00053-KD-M Document 31 Filed 08/12/20 Page 1 of 1                    PageID #: 191




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

GREAT AMERICAN INSURANCE CO.,                       )
         Plaintiff,                                 )
                                                    )
v.                                                  )      CIVIL ACTION 1:20-00053-KD-M
                                                    )
GATES BUILDERS, INC., et al.,                       )
          Defendants.                               )

                                           JUDGMENT

      In accordance with the Order dismissing this case (Doc. 29) and per the parties' joint motion

(Doc. 30), it is hereby ORDERED, ADJUDGED and DECREED that that the above-styled

action is DISMISSED with prejudice.

      DONE and ORDERED this the 12th day of August 2020.
                                            /s/ Kristi K. DuBose
                                            KRISTI K. DUBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               1
